United States Court of Appeals
      for the Federal Circuit
              __________________________

              VOTER VERIFIED, INC.,
                 Plaintiff-Appellant,
                           v.
     PREMIER ELECTION SOLUTIONS, INC.,
           Defendant-Cross-Appellant,
                          AND

            DIEBOLD INCORPORATED,
                Defendant-Appellee.
              __________________________

                 2011-1553, 2012-1017
              __________________________

   Appeals from the United States District Court for the
Middle District of Florida in Case No. 09-CV-1968, Senior
Judge Patricia C. Fawsett.
               __________________________

              VOTER VERIFIED, INC.,
                 Plaintiff-Appellant,
                           v.
     ELECTION SYSTEMS & SOFTWARE, INC.,
            Defendant-Cross-Appellant.
              __________________________

                 2011-1559, 2012-1016
              __________________________
VOTER VERIFIED   v. PREMIER ELECTION                     2


   Appeals from the United States District Court for the
Middle District of Florida in Case No. 09-CV-1969, Senior
Judge Patricia C. Fawsett.
              ____________________________

                 Decided: November 5, 2012
              ____________________________

    ANTHONY I. PROVITOLA, Attorney at Law, DeLand,
Florida, argued for plaintiff-appellant.

   ROBERT M. EVANS, JR., Senniger Powers LLP, of St.
Louis, Missouri, argued for defendants-cross appellants
and defendant-appellee. With him on the brief were
MARC W. VANDER TUIG, and SARA WEILERT GILLETTE.
              __________________________

  Before LOURIE, REYNA, and WALLACH, Circuit Judges.
LOURIE, Circuit Judge.
     These consolidated appeals stem from two related
patent infringement actions brought in the United States
District Court for the Middle District of Florida by Voter
Verified, Inc. (“Voter Verified”) against Premier Election
Solutions, Inc. (“Premier”), Diebold, Inc. (“Diebold”), and
Election Systems & Software, Inc. (“Election Systems”)
(collectively, “Defendants”) in which Voter Verified al-
leged infringement of claims 1–94 of U.S. Reissue Patent
RE40,449 (the “’449 patent”).1 As the respective appellate


   1
        Voter Verified also alleged infringement of U.S.
Patent 6,769,613 (the “’613 patent”), which had been
reissued as the ’449 patent. The district court held that
the ’613 patent could not be infringed because it had been
surrendered pursuant to 35 U.S.C. § 251 during reissue
proceedings. That issue is not disputed on appeal.
3                       VOTER VERIFIED   v. PREMIER ELECTION


briefs are virtually identical, we consider the cases to-
gether.
    On summary judgment, the district court held claims
1–93 not infringed and invalidated claims 49 and 94, but
the court also dismissed the Defendants’ counterclaim
that claims 85 and 93 are invalid and held that claims 1–
48, 50–84, and 86–92 are not invalid.2 Voter Verified, Inc.
v. Premier Election Solutions, Inc., No. 6:09-cv-1968 (M.D.
Fla. Aug. 31, 2011) (Final Judgment), ECF No. 251; Voter
Verified, Inc. v. Election Sys. & Software, Inc., No. 6:09-
cv-1969 (M.D. Fla. Sept. 1, 2011) (Final Judgment), ECF
No. 197. On appeal, Voter Verified challenges a large
number of the district court’s rulings, including its judg-
ments in favor of the Defendants on infringement and
invalidity, while Premier and Election Systems cross-
appeal as to the validity of the surviving claims of the ’449
patent. For the reasons that follow, we affirm.
                       BACKGROUND
     The ’449 patent, assigned to Voter Verified, issued on
August 5, 2008, and claims priority from an application
filed on December 7, 2000. The patent discloses and
claims automated systems and methods for voting in an
election, featuring a self-verification procedure by which
“machine and human error may be detected and corrected
before the ballot is submitted by the voter for tabulation.”
’449 patent col. 3 ll. 9–11. Briefly, the voter enters a vote
into an electronic voting station, which temporarily re-
cords the voter’s input in digital storage and generates a
corresponding printed ballot. That printed ballot is then

    2
        The district court’s holding that claims 1–48, 50–
84, and 86–92 are not invalid did not apply to Diebold.
Diebold’s invalidity counterclaims were instead dismissed
without prejudice in their entirety (i.e., as to all of the
surviving claims 1–48 and 50–93).
VOTER VERIFIED   v. PREMIER ELECTION                      4


checked for accuracy, either by presentation to the voter
for visual inspection or by a computerized scanning
mechanism capable of comparing the face of the printed
ballot with the vote data represented in the station’s
temporary storage. In either case, only ballots deemed
consistent with the voter’s intended or recorded input are
accepted for final tabulation. See id. col. 2 ll. 22–40.
Independent claims 1, 25, 56, and 94 recite such “self-
verifying” voting systems, and independent claims 49, 85,
and 93 recite closely related voting methods. For exam-
ple, claims 1 and 49 read:
   1. A self-verifying voting system comprising:
       one or more voting stations comprising:
       (a) one or more computer programs which op-
             erate in a computer to display general
             voting instructions, at least one election
             ballot showing the candidates and is-
             sues to be voted on, and directions to
             the voter for operation of the system;
          present the election ballot for voting and
          input of votes by the voter;
          accept input of the votes from the voter;
          print out the election ballot according to
             which the voter voted with the votes of
             the voter printed thereon, so that the
             votes of the voter are readable on said
             election ballot by the voter and readable
             by a tabulating machine;
          record the votes in the computer; and
          compare the votes read by a ballot scan-
             ning machine with the votes recorded in
             the computer;
5                       VOTER VERIFIED   v. PREMIER ELECTION


        (b) a computer with at least one display de-
              vice, at least one device to accept voting
              input from a voter, at least one data
              storage device, and sufficient memory to
              provide for the operation of said com-
              puter program in which said computer
              program runs;
        (c) a printer connected to said computer for
              printing the election ballot according to
              which the voter voted;
        (d) a ballot scanning means for reading the
              votes on the printed ballot printed ac-
              cording to the election ballot which the
              voter voted so that the votes shown on
              the printed ballot are compared by the
              computer program with the votes re-
              corded in the computer for the voter;
        (e) means for connecting said ballot scanning
              means to said computer; and
        a means for tabulating the printed ballots
             generated by said one or more voting
             stations.
Id. col. 6 ll. 18–52.
    49. A method of voting providing for self-
    verification of a ballot comprising the steps of:
        (a) voting by a voter using a computer voting
               station programmed to present an elec-
               tion ballot, accept input of votes from
               the voter according to the election bal-
               lot, temporarily store the votes of the
               voter;
VOTER VERIFIED   v. PREMIER ELECTION                       6


        (b) printing of the votes of the voter from the
               votes temporarily stored in the com-
               puter for the voting station;
        (c) comparison by the voter of the printed
              votes with the votes temporarily stored
              in the computer for the voting station;
        (d) decision by the voter as to whether a
              printed ballot is acceptable or unaccept-
              able;
        (e) inputting of information as to the accept-
               ability of a printed ballot by the voter;
               and
        (f) submission of an acceptable printed ballot
               for tabulation.
Id. col. 9 ll. 34–52.
     The Defendants produce and market automated vot-
ing systems. In November 2009, Voter Verified filed two
nearly identical infringement complaints based on the
’449 patent, one directed at Premier and Diebold, and the
other targeting Election Systems. The Defendants denied
infringement and sought declaratory judgments of inva-
lidity on various grounds including anticipation, obvious-
ness, and indefiniteness.
    In a series of summary judgment orders, the district
court held that the Defendants had not infringed claims
1–93. In addition, the court concluded that claim 94 was
invalid as indefinite under 35 U.S.C. § 112, ¶ 2, and that
claim 49 was invalid as obvious under 35 U.S.C. § 103 in
view of an article (the “Benson article”) obtained from an
online periodical concerned with computer safety and
security, known as the Risks Digest. The district court
entered summary judgment against Premier and Election
Systems, however, on their invalidity counterclaims
7                       VOTER VERIFIED   v. PREMIER ELECTION


regarding claims 1–48, 50–84, and 86–92, holding that
they had “fail[ed] to present any argument or evidence
regarding the invalidity of these claims” and therefore
could not satisfy their burden of establishing invalidity by
clear and convincing evidence. Finally, the district court
dismissed without prejudice Diebold’s invalidity counter-
claims as to claims 1–48 and 50–93, as well as Premier
and Election Systems’ invalidity counterclaims regarding
claims 85 and 93.
    Voter Verified appeals on numerous grounds, includ-
ing the judgments of noninfringement and invalidity, and
both Premier and Election Systems cross-appeal regard-
ing the validity of claims 1–48, 50–84, and 86–92. We
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
   We review orders granting summary judgment de
novo, applying the same standard as the district court
under Fed. R. Civ. P. 56. Ecolab, Inc. v. Envirochem, Inc.,
264 F.3d 1358, 1363–64 (Fed. Cir. 2001).
                       A. Invalidity
    The district court held claims 49 and 94 of the ’449
patent invalid as obvious and indefinite, respectively.
While no longer defending claim 94, Voter Verified argues
that the district court’s invalidation of claim 49 was
incorrect. Premier and Election Systems cross-appeal as
to the validity of claims 1–48, 50–84, and 86–92.
                        1. Claim 49
    Voter Verified challenges the district court’s invalidity
determination regarding claim 49, and in particular its
reliance on the Benson article as prior art. Voter Verified
contends that a web-based reference like the Benson
article must be “searchable by pertinent terms over the
VOTER VERIFIED   v. PREMIER ELECTION                       8


internet” to qualify as a prior art “printed publication” as
defined by 35 U.S.C. § 102(b), and Voter Verified argues
further that the Defendants “provided no evidence of any
indexing on any database” that would have allowed the
interested public to locate the Risks Digest website, much
less the Benson article contained therein. According to
Voter Verified, the Benson article therefore should have
been excluded from the district court’s obviousness analy-
sis. The Defendants respond that the Benson article
qualifies as prior art because it was posted on a public
website well known to those interested in the art of voting
technologies—the Risks Digest—and could be retrieved
from that website by searching based on subject matter.
    We conclude not only that the Benson article is a
“printed publication” within the meaning of § 102(b), but
also that it renders claim 49 obvious under § 103. When
considering whether a given reference qualifies as a prior
art “printed publication,” the key inquiry is whether the
reference was made “sufficiently accessible to the public
interested in the art” before the critical date. In re Cro-
nyn, 890 F.2d 1158, 1160 (Fed. Cir. 1989) (quoting Con-
stant v. Advanced Micro-Devices, Inc., 848 F.2d 1560,
1568 (Fed. Cir. 1988)). “Whether a reference is publicly
accessible is determined on a case-by-case basis based on
the ‘facts and circumstances surrounding the reference’s
disclosure to members of the public.’” In re Lister, 583
F.3d 1307, 1311 (Fed. Cir. 2009) (quoting In re Klopfen-
stein, 380 F.3d 1345, 1350 (Fed. Cir. 2004)). Public acces-
sibility is a legal conclusion based on underlying factual
determinations.      Cooper Cameron Corp. v. Kvaerner
Oilfield Prods., Inc., 291 F.3d 1317, 1321 (Fed. Cir. 2002).
    Voter Verified emphasizes indexing as a determinant
of public accessibility in this case. To be sure, indexing is
a relevant factor in determining accessibility of potential
prior art, particularly library-based references. See, e.g.,
9                       VOTER VERIFIED   v. PREMIER ELECTION


In re Hall, 781 F.2d 897 (Fed. Cir. 1986) (holding that a
dissertation indexed in a university library catalog was a
publicly accessible printed publication); In re Bayer, 568
F.2d 1357 (CCPA 1978) (holding that a thesis housed, but
neither shelved nor catalogued, within a university li-
brary was not publicly accessible). But indexing is not “a
necessary condition for a reference to be publicly accessi-
ble”; it is but one among many factors that may bear on
public accessibility. Lister, 583 F.3d at 1312. Moreover,
indexing is no more or less important in evaluating the
public accessibility of online references than for those
fixed in more traditional, tangible media. In both situa-
tions, the ultimate question is whether the reference was
“available to the extent that persons interested and
ordinarily skilled in the subject matter or art[,] exercising
reasonable diligence, can locate it.” SRI Int’l, Inc. v.
Internet Sec. Sys., Inc., 511 F.3d 1186, 1194 (Fed. Cir.
2008) (quoting Bruckelmyer v. Ground Heaters, Inc., 445
F.3d 1374, 1378 (Fed. Cir. 2006)). Thus, while often
relevant to public accessibility, evidence of indexing is not
an absolute prerequisite to establishing online references
like the Benson article as printed publications within the
prior art.
    Here, the evidence of record supports the district
court’s conclusion that the Benson article was publicly
accessible before the December 7, 1999, critical date—one
year before the earliest priority date for the ’449 patent—
and therefore qualified as prior art under § 102(b). The
Benson article was posted to the Risks Digest by Tom
Benson on March 4, 1986. At that time, the Risks Digest
was distributed online via a subscription mailing list and
also made available for download through an FTP site
maintained by SRI International. Starting in January
1995, however, all content published in the Risks Digest
(including the Benson article) became available worldwide
VOTER VERIFIED   v. PREMIER ELECTION                     10


on the internet through the website http://catless.ncl
.ac.uk/Risks. Furthermore, unrebutted testimony in the
record indicated that (1) the Risks Digest was well known
to the community interested in the risks of computer
automation, including those concerned with electronic
voting technologies, and by 1999 the Risks Digest con-
tained more than 100 articles relating to electronic voting;
(2) all submissions for publication in the Risks Digest are
treated by the community as public disclosures; and
(3) users can freely and easily copy Risks Digest content.
In addition, since September 1995 the Risks Digest web-
site has included a search tool that would have retrieved
the Benson article in response to search terms such as
“vote,” “voting,” “ballot,” and/or “election.” On the other
hand, although commercial internet search engines were
available by 1999, the record is devoid of evidence indicat-
ing whether or not the Risks Digest website had been
indexed by any such services as of the critical date. The
district court credited each of the preceding factual asser-
tions, as it was entitled to do.
     Given the record before us, we see no error in the dis-
trict court’s factual findings or its conclusion that the
Benson article constituted publicly available prior art
relative to the ’449 patent. The Risks Digest website was
undisputedly open to any internet user by the critical
date. Whether or not the website itself had been indexed
by 1999 (through search engines or otherwise), the uncon-
tested evidence indicates that a person of ordinary skill
interested in electronic voting would have been independ-
ently aware of the Risks Digest as a prominent forum for
discussing such technologies. And upon accessing the
Risks Digest website, such an interested researcher would
have found the Benson article using that website’s own
search functions and applying reasonable diligence. In
short, the Benson article was publicly available by the
11                       VOTER VERIFIED   v. PREMIER ELECTION


critical date and therefore qualifies as a prior art “printed
publication” under § 102(b).
    Having correctly confirmed the Benson article as prior
art, the district court proceeded to hold claim 49 invalid
as obvious in light of that reference. The court found “no
differences between the claimed invention and the Benson
article” based on its review of claim 49, the Benson arti-
cle, and what it considered to be persuasive testimony
offered by the Defendants’ expert. Voter Verified pre-
sented no contrary evidence and points to none on appeal.
     In pertinent part, the Benson article discloses
     an electronic voting booth, with a screen and some
     sort of simple keyboard. . . . The voter fills in his
     or her choices and has a chance to go back and
     correct errors. At that point, the voter pushes a
     button to confirm the ballot, and a printer prints
     card ballot, which it retains behind a transparent
     screen (it can be read but not altered). Voter
     scans the printed card and is asked whether it is
     accurate. At this point, if it is not, a REVISE or
     CANCEL button is pushed and the process starts
     over with nothing having been recorded (the card
     is shredded). When the screen and card match
     the voter’s intentions, a second CONFIRM button
     is pushed and the card is ejected, while the vote is
     electronically forwarded. The voter takes the card
     out of the booth and drops it in a ballot box.
Tom Benson, Computerized Voting, Risks Digest (Mar. 4,
1986, 4:27 PM) http://catless.ncl.ac.uk/Risks/2.22.html
#subj3.1. While the disclosures in the Benson article are
not identical with the language of claim 49, we agree with
the district court that the Benson article would have
made the voting method of claim 49 obvious to one of
ordinary skill in the art of computerized voting technol-
VOTER VERIFIED   v. PREMIER ELECTION                      12


ogy. Accordingly, the district court correctly held claim 49
invalid for obviousness.
            2. Claims 1–48, 50–84, and 86–92
    Premier and Election Systems argue in their cross-
appeals that the district court erroneously granted sum-
mary judgment in favor of Voter Verified on the validity of
claims 1–48, 50–84, and 86–92. Premier and Election
Systems contend that because Voter Verified (1) was not
actively asserting most of those claims and (2) had moved
to terminate the case, the district court lacked jurisdiction
to make its ruling on validity. We disagree.
    The initial complaint in this case alleged infringement
of every claim of the ’449 patent, and while Voter Verified
later pared back its infringement contentions, it did so
with the caveat that discovery might dictate reintroducing
“other claims in the patents in suit.” In addition, Premier
and Election Systems kept any “unasserted” claims before
the district court by maintaining their respective counter-
claims that alleged invalidity of “[e]ach claim of the ’449
patent.” When Voter Verified moved for summary judg-
ment on those counterclaims, Premier and Election Sys-
tems never responded with viable arguments or evidence
to support their invalidity contentions regarding claims
1–48, 50–84, and 86–92, despite multiple opportunities to
do so.3
    As the district court recognized, it was ultimately up
to Premier and Election Systems to establish each of their
invalidity counterclaims by clear and convincing evidence;
yet they failed to mount a response to Voter Verified’s

    3
        The Defendants did offer anticipation arguments
as to claim 56, but the district court rejected those argu-
ments. Claims 1–48, 50–55, 57–84, or 86–92 were never
addressed.
13                     VOTER VERIFIED   v. PREMIER ELECTION


summary judgment motion on the claims now at issue.
Furthermore, we fail to see how Voter Verified’s interven-
ing motion to suspend or terminate the proceedings for
appeal—a motion that was never granted—absolves
Premier and Election Systems of that fundamental bur-
den. Because Premier and Election Systems failed to
adequately support their own counterclaims, the district
court did not err by granting Voter Verified’s summary
judgment motion that claims 1–48, 50–84, and 86–92
were not proven invalid.
                  B. Noninfringement
    Voter Verified next challenges the district court’s
judgment that the Defendants do not infringe claims 1–93
of the ’449 patent. Voter Verified has not substantively
disputed that judgment on appeal as it applies to claims
56–84, and we therefore deem any challenge regarding
those claims waived. We address the remaining claims as
set forth below and affirm the judgment of noninfringe-
ment.
                     1. Claims 1–48
    Independent claims 1 and 25 claim “self-verifying vot-
ing system[s],” and each requires, inter alia, “a ballot
scanning means” that allows the claimed system to read a
printed ballot for comparison to the voter’s input as
recorded by the voting station computer. The district
court construed “ballot scanning means” pursuant to 35
U.S.C. § 112, ¶ 6, and held that the accused systems
lacked any “ballot scanning machine” or equivalent corre-
sponding structure capable of carrying out the claimed
function of reading votes on a printed ballot.
    On appeal, Voter Verified agrees with the district
court’s claim construction analysis and concedes that the
accused systems lack any ballot scanning device. What
VOTER VERIFIED   v. PREMIER ELECTION                     14


the district court failed to appreciate, according to Voter
Verified, is that the ’449 patent sets forth the voter as an
“alternative and equivalent” structure for carrying out the
claimed ballot scanning function. Voter Verified asserts
that “[c]omparison by the voter of the printed votes . . .
with those displayed as recorded on the [accused systems]
occurs with the voter’s visual examination of each to
ascertain any differences between them,” thus infringing
claims 1 and 25 literally or at least under the doctrine of
equivalents.
    The district court rejected Voter Verified’s argument,
and so do we. It is well established that “a human being
cannot constitute a ‘means’” within the scope of § 112, ¶ 6,
Default Proof Credit Card Sys., Inc. v. Home Depot U.S.A.,
Inc., 412 F.3d 1291, 1300 (Fed. Cir. 2005), which in itself
would suffice to dispose of Voter Verified’s infringement
theory. But even assuming that a human voter could be
considered a permissible structure, claims 1 and 25
further require that the printed ballot and electronically
stored vote be “compared by the computer program” and
that the scanning means be “connect[ed]” to the computer.
’449 patent col. 6 ll. 46–50, col. 8 ll. 24–28 (emphasis
added). Voter Verified has not credibly explained, and the
specification does not address, how a human could be
connected to a computer, much less in a manner that
would effect a computerized analysis upon his or her
examination of a printed ballot.
    Accordingly, the Defendants were entitled to sum-
mary judgment of noninfringement regarding claims 1
and 25 because none of the accused products includes a
ballot scanning device or its equivalent. Furthermore,
because they do not infringe those independent claims,
the Defendants also cannot infringe associated dependent
claims 2–24 and 26–48 as a matter of law. Wahpeton
15                      VOTER VERIFIED   v. PREMIER ELECTION


Canvas Co. v. Frontier, Inc., 870 F.2d 1546, 1552 n.9 (Fed.
Cir. 1989).
                2. Claims 49–55 and 85–93
    Independent claims 49, 85, and 93 recite methods for
voting, each explicitly requiring that several of the
claimed steps must be performed “by the voter.” For
example, claims 49, 85, and 93 each require an essentially
identical step in which the voter decides whether a
printed ballot is an acceptable or unacceptable represen-
tation of his or her intended vote.4 Recognizing that
infringement of claims 49, 85, and 93 would thus require
multiple actors, the district court looked to our decisions
in BMC Resources, Inc. v. Paymentech, L.P., 498 F.3d
1373 (Fed. Cir. 2007) and Muniauction, Inc. v. Thomson
Corp., 532 F.3d 1318 (Fed. Cir. 2008) and held that, even
if a voter performed every step required by the claimed
methods, Voter Verified had not presented sufficient
evidence of control or direction to attribute any of those
actions to the Defendants.       Consequently, the court
granted summary judgment of noninfringement in favor
of the Defendants.
    On appeal, Voter Verified contends that “it is axio-
matic that all entities who conduct elections must neces-
sarily be in control of their election process,” suggesting
that it follows that “the computer program of the [accused
system] controls all of the voter’s actions . . . to complete
the process of voting.”


     4
        The claims read: “decision by the voter as to
whether a printed ballot is acceptable or unacceptable”
(claims 49 and 85); “decision by the voter as to whether
the printed votes are acceptable or unacceptable” (claim
93). ’449 patent col. 9 ll. 47–48, col. 11 ll. 64–65, col. 12
ll. 35–36.
VOTER VERIFIED   v. PREMIER ELECTION                      16


    As we held in BMC and Muniauction, liability for di-
rect infringement of a method claim requires that one
party either performs every step of the claimed method or
exerts “direction or control” over any such steps per-
formed by others. See Muniauction, 532 F.3d at 1329
(“Where the actions of multiple parties combine to per-
form every step of a claimed method, the claim is directly
infringed only if one party exercises ‘control or direction’
over the entire process . . . .” (citing BMC, 498 F.3d at
1380–81)). That is far from the case before us. Notwith-
standing Voter Verified’s conclusory arguments that the
Defendants necessarily “control[] all of the voter’s ac-
tions,” the record shows, at most, that the Defendants
provide instructions on how to use their systems. But the
fact that an accused infringer “controls access to its
system and instructs [others] on its use is not sufficient to
incur liability for direct infringement.” Id. at 1330.
    The district court thus correctly concluded that Voter
Verified failed to create a genuine issue of material fact
regarding whether the Defendants exercised the requisite
control or direction over voters to directly infringe claims
49, 85, and 93. As such, claims 50–55 and 86–92, which
depend from claims 49 and 85, also were not directly
infringed for at least the same reasons.5




    5
        Under Akamai Technologies, Inc. v. Limelight Net-
works, Inc., 692 F.3d 1301 (Fed. Cir. 2012) (en banc), the
fact that no single entity performs all of the steps in a
patented method does not resolve the issue of indirect
infringement. Voter Verified did not argue its claims of
indirect infringement on appeal, however, and such
claims were thus waived.
17                      VOTER VERIFIED   v. PREMIER ELECTION


                   C. Remaining Issues
    Finally, Voter Verified has disputed no fewer than
seventeen6 of the district court’s discretionary rulings on
various motions, including procedural and discovery
issues, asserting that “there is hardly a single ruling in
this case in favor of the Defendants that is not marred by
an abuse of discretion. . . . Such an abuse of discretion has
now attained the dimension of bias favoring the Defen-
dants or their counsel.” A claim of seventeen procedural
errors by a district court seems unlikely at best; however,
we take such allegations seriously. We have therefore
carefully considered the record before us, and we conclude
that Voter Verified’s contentions are wholly without
merit. We perceive no error in any of the contested or-

     6
         Specifically, the disputed rulings include: (1) de-
clining to grant summary judgment that claims 1, 25, and
49 were infringed; (2) declining to grant summary judg-
ment that claims 49, 85, and 93 are not invalid; (3) allow-
ing the Defendants to introduce the Risks Digest
references, including the Benson article; (4-6) allowing the
Defendants to introduce three disputed expert declara-
tions; (7) allegedly deciding summary judgment motions
out of order in violation of the court’s own case manage-
ment procedures; (8) granting leave for the Defendants to
file a disputed summary judgment motion; (9-11) declin-
ing to grant summary judgment in favor of Voter Verified
on several of the Defendants’ affirmative defenses after
the cases had been decided on other grounds; (12) failing
to enter a default judgment against Diebold for filing its
answer two days late; (13) refusing to allow discovery into
the Defendants’ alleged improper influence over the clerk
of court; (14) preventing discovery as to whether Diebold
had sufficient good cause for answering out of time; (15)
preventing discovery into Diebold’s subjective intent for
filing its answer out of time; (16) declining to consider
evidence regarding the dates of various electronic court
filings; and (17) failing to compel unqualified compliance
with Voter Verified’s far-reaching discovery requests.
VOTER VERIFIED   v. PREMIER ELECTION                   18


ders, much less anything approaching an abuse of the
district court’s considerable discretion in such matters.
                        CONCLUSION
    We have considered each of the parties’ remaining ar-
guments and find them unpersuasive. In view of the
foregoing, the judgment of the district court is affirmed.
                        AFFIRMED